Peb Cubiam:
The respondent was admitted to the bar in October, 1913, in the First Department. On the 28th day of June, 1917, he was convicted in the Court of General Sessions of the Peace in the County of New York upon confession of the crime of attempted grand larceny in the second degree, which is a felony. Section 477 of the Judiciary Law* provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.” Upon his said conviction'and under the provisions of the statute* respondent is disbarred. Present — Clarke, P. J., Laughlin, Dowling, Page and Shearn, JJ. Respondent disbarred. Order to be settled on notice.

 See Consol. Laws, chap. 30 (Laws of 1909, chap. 35), § 477; Id. § 88, subd. 3.— [Rep.